DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claim 1, the limitation “wherein said device collects said Mie scatter intensities over a range of at least five scattering detection angles between 10 to 135 relative to tissue” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described in [0048] of the published specification:
“[0048] In some embodiments, the invention relates to Mie scatter spectra to directly detect infection on animal and human skin. Mie scatter spectra are defined here as the collection of photodiode readings at eight different detection angles. Mie scatter patterns can be collected across a variety of incident light angles (for example, five different angles from the surface of each tissue sample). Mie scatter is dependent on particle size, morphology, refractive index, and concentration. Changes in these factors due to bacterial growth and interactions with tissue components, especially lipids, result in changes in scatter patterns across a variety of angles [47]. The invention takes advantage of changes in Mie scatter spectra based on these factors. The invention can utilize Mie scatter spectra collected from various skin 

The above passage indicates that Mie scatter spectra is defined as the collection of photodiode readings at eight different detection angles.  Thus, the claim limitation which requires “at least five” detection angles is not adequately supported, as the specification provides a specific definition of “eight different detection angles”.
In regards to the “five different angles”, this is described in the above passage in relation to the variety of “incident light angles”.
The examiner notes, that it would be important to distinguish in the claims, the difference between the “scattering detection angles” and “incident light angles”.  The examiner would suggest that both terms should be defined in claim 1, in order to clarify the claim limitation.
For example, claim 6 sets forth that the device is “adapted to analyze the tissue at one or more incident light angles”.  Thus, the incident light angles are referred to in the claims.
Furthermore, claims 10-11 set forth the “scatter angles” are at least three or eight or more angles.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the term “optionally” renders the claim indefinite, as the scope of the claim is unclear in regards to the components of the device.  It is suggested to remove this word.
In claim 2, it is unclear how “a stage” relates to “a semi-circular stage” set forth in claim 1.  It is unclear if the same stage, or a different stage is being referred to.  If referring to the same stage, it can be referred to as “the semi-circular stage”.
In claim 6, it is unclear what is meant by the device being “adapted to analyze” the tissue at one or more incident angles.  Claim 1 for example sets forth that the device collects said Mie scatter intensities “over a range of at least five scattering detection angles”.  It is unclear how the limitation of claim 6, relates to the limitation of claim 1.

	In claim 10, the claim sets forth that the scatter angles “are at least three angles”, however, claim 1 refers to “at least five” scattering detection angles.  If claim 1 requires at least 5, it is unclear how claim 10 may only require at least 3.  This renders the claim indefinite.

Allowable Subject Matter
Claims 1-2 and 4-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


	Regarding claims 13-15, which are withdrawn, the claims would be considered if amended to include the allowable limitations of claim 1:  
Notably, the steps of detecting scattering intensity in claims 13 and 15 should refer to “at least eight” scattering detection angles, as described above in relation to claim 1.
Also, claims 13 and 15 should refer to “without collecting images” and “detecting changes in Mie scatter patterns based on particle size and concentration to detect one or more pathogens on the surface of said tissue surface” as set forth in claim 1.

The examiner would be happy to conduct an interview if desired by applicant, in order to advance prosecution and discuss amendments to place the case into condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793